Citation Nr: 1213147	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from April 1955 to March 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the claims files.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss disability was denied in an unappealed rating decisions issued in 2008; new and material evidence was received before the expiration of the periods for appealing those decisions.

2.  Bilateral hearing loss disability is etiologically related to acoustic trauma in service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b), 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(b), 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The record reflects that service connection for bilateral hearing loss disability was previously denied in unappealed rating decisions issued in January, April, and October 2008 based on the absence of medical evidence linking the Veteran's bilateral hearing loss disability to his active service.  In November 2008, prior to the expiration of the appeal period, a statement linking the Veteran's bilateral hearing loss disability to noise exposure in service was received from the Veteran's private audiologist.  This evidence is clearly new and material.  Since it was received before the expiration of the appeal period, none of the 2008 rating decisions became final.  See 38 C.F.R. § 3.156(b).  Accordingly, the Board will address the Veteran's claim on a de novo basis.  

The Board also notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim for service connection for bilateral hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011) in regard to that issue. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

At the outset, the Board notes that the Veteran's service treatment records (STRs) are silent as to any treatment for or complaints related to hearing loss.  The Veteran essentially contends that while serving as an infantryman in the Army, he was exposed to noise from heavy weaponry-including a 75 recoilless gun and tanks.  Overall, the contentions of in-service noise exposure are deemed consistent with the circumstances of his service and thus noise exposure is conceded.  See 38 U.S.C.A. § 1154(a).  The question remaining for consideration is whether the Veteran's claimed bilateral hearing loss disability is related to the in-service noise exposure. 

The Veteran was afforded a VA audiological examination in July 2007.  He reported bilateral decreased hearing and difficulty understanding conversational speech.  He endorsed monthly ear aches.  He reported small arms noise exposure, as well as tank noise, during service and without any hearing protection.  The Veteran reported working post-service in a furniture factory with hearing protection devices.  He reported head trauma during service with a loss of consciousness.  The Veteran reported his hearing problems began in service.  


The audiogram results in July 2007 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
50
65
65
LEFT
45
50
55
60
70

Speech recognition was 96 percent in the right ear and 94 percent in the left.  The examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss because she did not have the Veteran's claims file present at the time of the examination.  

The Veteran was afforded another VA audiological examination by the same examiner in December 2007, and he reported similar onset and symptoms as in the previous examination.  

The audiogram results in December 2007 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
70
70
LEFT
50
55
60
65
65

Speech recognition was 96 percent in the right ear and 90 percent in the left ear.  The examiner reviewed the Veteran's claims files and opined that the Veteran's hearing loss was less likely than not related to his acoustic trauma in service.  She indicated that there was no hearing loss during service, and the Veteran was exposed to significant post-service noise exposure as a band saw operator in a furniture plant.  The examiner further noted that there was no evidence of change of hearing from his service separation and 2007.  

In an October 2008 statement from the Veteran's private audiologist, he opined that the likely cause of the Veteran's hearing impairment was his exposure to loud noise during his military service.  The private audiologist reiterated his opinion in a November 2011 letter.  

The Veteran has received private treatment for his bilateral hearing loss, and reported its onset as being during military service.  He has also testified that the onset of his hearing loss was in service, and he has had symptoms since.  The Veteran also submitted a statement with his substantive appeal indicating that the December 2007 VA examiner erred when she indicated that the Veteran had significant post-service occupational noise exposure.  He noted that he used hearing protection at his post-service occupation.  

The Veteran is competent to testify as to observable symptoms such as hearing difficulty because these symptoms are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

It is acknowledged that the Veteran was exposed to acoustic trauma during service.  The Veteran credibly reported hearing loss since his period of service.  The Board also finds that the results of the December 2007 audiological examination are sufficient to establish current bilateral hearing loss disability during the pendency of the claim.  

The Board finds the Veteran's statements to be credible as to ongoing hearing loss since service.  Moreover, the Veteran credibly indicated that hearing protection was not available during service and it was mandated in his post-service occupations.  Thus, as acoustic trauma in service, continuity of symptomatology since service, and current disability are shown, the Board concludes that service connection for bilateral hearing loss disability is warranted.  

In so concluding, the Board has resolved all reasonable doubt in the Veteran's favor.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


